Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-16-1998

Johnson v. Horn
Precedential or Non-Precedential:

Docket 97-3581,97-3582




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Johnson v. Horn" (1998). 1998 Decisions. Paper 248.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/248


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed October 16, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-3581, 97-3582

JEFFREY E. JOHNSON; BRUCE HOWARD SHORE,

Appellants in No. 97-3581

v.

MARTIN F. HORN; RAYMOND J. SOBINA,

Appellants in No. 97-3582

On Appeal from the United States District Court
for the Western District of Pennsylvania
(D.C. No. 96-cv-00318J)

Argued: June 10, 1998

Before: BECKER, Chief Judge, ALDISERT and
WEIS, Circuit Judges

(Filed: October 16, 1998)

ORDER AMENDING SLIP OPINION

IT IS HEREBY ORDERED that the Slip Opinion filed in
these cases on July 28, 1998, be amended as follows:

Page 21, line 1: Delete "enjoining" and substitute
therefore "constituting an injunction and declaratory
judgment requiring."

<>BY THE COURT,

/s/ Ruggero J. Aldisert
Circuit Judge